Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 2/27/19 and 8/22/19 were considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 13 and 18 is/are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Neumann et al (US20140307176).
Regarding claim 1, Neumann et al teaches a head-up display system comprising:
a drawing device (12) that displays or draws a screen image; and a combiner (11) that displays the screen image as a virtual image,
wherein the combiner (11) has a half mirror including a cholesteric liquid crystal layer (100), and projection light that enters the combiner is circularly polarized light (paragraphs 21, 22).
Regarding claim 5, Neumann et al teaches the head-up display system according to claim 1, wherein the half mirror includes two or more cholesteric liquid crystal layers (see figures 5-6), and the two or more cholesteric liquid crystal layers have different selective reflection center wavelengths (layer s1 center wavelength is approximately 450nm; layer s2 center wavelength is approximately 555nm and layer s3 center wavelength is approximately 690nm at no=1.5 and ne=1.5; paragraphs18, 31 and 37).
Regarding claim 6, Neumann et al teaches the head-up display system according to claim 5, wherein the half mirror includes a cholesteric liquid crystal layer having a selective reflection center wavelength at 585 nm to 745 nm (layer s3), a cholesteric liquid crystal layer having a selective reflection center wavelength at 485 nm to 635 nm (layer s2), and a cholesteric liquid crystal layer having a selective reflection center wavelength at 405 nm to 550 nm (layer s1).
Regarding claim 13, Neumann et al teaches the head-up display system according to claim 1, wherein the combiner (11) includes a substrate (window pane), and
the half mirror and the substrate are arranged in this order from a side on which the projection light is incident (figure 2 embodiment).
.

Claim(s) 1, 5-8, 11-15, 18 and 19 is/are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Watano et al (US20160091756).
Regarding claim 1, Watano et al teaches a head-up display system comprising:
a drawing device (6) that displays or draws a screen image; and a combiner that displays the screen image as a virtual image (paragraphs 62,148),
wherein the combiner has a half mirror including a cholesteric liquid crystal layer (paragraphs 95 and 201-204), and projection light that enters the combiner is circularly polarized light (paragraphs 189-190).
Regarding claim 5, Watano et al teaches the head-up display system according to claim 1, wherein the half mirror includes two or more cholesteric liquid crystal layers (see paragraph 95 and 148), and the two or more cholesteric liquid crystal layers have different selective reflection center wavelengths (paragraph 95) 
Regarding claim 6, Watano et al teaches the head-up display system according to claim 5, wherein the half mirror includes a cholesteric liquid crystal layer having a selective reflection center wavelength at 585 nm to 745 nm, a cholesteric liquid crystal layer having a selective reflection center wavelength at 485 nm to 635 nm, and a cholesteric liquid crystal layer having a selective reflection center wavelength at 405 nm to 550 nm (paragraphs 85, 182-187).
Regarding claim 7,  Watano et al. teaches the head-up display system according to claim 5, wherein a cholesteric liquid crystal layer (CR1-Red) disposed closest to the drawing device (6) among the two or more cholesteric liquid crystal layers has the longest selective reflection center wavelength (paragraphs 85 and 182-187).

 Regarding claim 11, Watano et al teaches the head-up display system according to claim 7, wherein the half mirror includes a cholesteric liquid crystal layer having a selective reflection center wavelength at 585 nm to 745 nm(Cr1), a cholesteric liquid crystal layer having a selective reflection center wavelength at 405 nm to 550 nm (Cr2), and a cholesteric liquid crystal layer having a selective reflection center wavelength at 485 nm to 635 nm (Cr3)in this order from a side on which the projection light is incident( see figure5 for example and paragraphs 85,182-187).
Regarding claim 12, Watano et al teaches the head-up display system according to claim 8, wherein the half mirror includes a cholesteric liquid crystal layer having a selective reflection center wavelength at 585 nm to 745 nm (Cr1), a cholesteric liquid crystal layer having a selective reflection center wavelength at 405 nm to 550 nm (Cr2), and a cholesteric liquid crystal layer having a selective reflection center wavelength at 485 nm to 635 nm(Cr3)in this order from a side on which the projection light is incident ( see figure5 for example and paragraphs 85,182-187).
Regarding claim 13, Watano et al teaches the head-up display system according to claim 1, wherein the combiner includes a substrate (glass plate or base material), and the half mirror and the substrate are arranged in this order from a side on which the projection light is incident (paragraph 151 teaches the reflector/half mirror may be on the incident light side).
Regarding claim 14, see Examiner’s notes in claim 13.
Regarding claim 15, see paragraphs 126 and 139. 

Regarding claim  19, Watano et al teaches the he head-up display system according to claim 7, wherein the combiner and the drawing device(6) are integrated(into a vehicle HUD).

Claim(s) 1- 6, 13 and 18 is/are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Shimatani et al (WO 2015166872- as translated by US20170052369).
Regarding claim 1, Shimatani et al teaches a head-up display system comprising:
a drawing device (13, 24, 14, 15) that displays or draws a screen image; and a combiner (12, 112) that displays the screen image as a virtual image,
wherein the combiner (12, 112) has a half mirror including a cholesteric liquid crystal layer (16-18 or 116-118; paragraphs 50, 54 and 79), and projection light that enters the combiner is circularly polarized light (paragraph 54).
Regarding claim 2, Shimatani et al teaches the head-up display system according to claim 1, wherein the drawing device (13) is a device that emits linearly polarized light (paragraph 49), and the head-up display system further has a retardation plate (24) that converts the linearly polarized light into the circularly polarized light.
Regarding claim 3, Shimatani et al teaches the head-up display system according to claim 2, wherein the drawing device (13, 24, 14, and 15) and the retardation plate (24) are integrated-figure 2.
Regarding claim 4, Shimatani et al teaches the head-up display according to claim 2, wherein the drawing device is a liquid crystal display device or a vacuum fluorescent display (paragraph 52).

Regarding claim 6, Shimatani et al teaches the head-up display system according to claim 5, wherein the half mirror includes a cholesteric liquid crystal layer having a selective reflection center wavelength at 585 nm to 745 nm, a cholesteric liquid crystal layer having a selective reflection center wavelength at 485 nm to 635 nm, and a cholesteric liquid crystal layer having a selective reflection center wavelength at 405 nm to 550 nm (paragraph 46 and 49).
Regarding claim 13, Shimatani et al teaches the head-up display system according to claim 1, wherein the combiner includes a substrate (20, 112), and the half mirror(16-18 or 116-118) and the substrate(20, 112) are arranged in this order from a side on which the projection light is incident-figure 2 and 10.
Regarding claim 18, Shimatani et al teaches the he head-up display system according to claim 1, wherein the combiner and the drawing device are integrated (into a vehicle HUD).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watano et al (US20160091756).
Regarding claim 9, Watano et al teaches the head-up display system according to claim 7, wherein the half mirror includes a cholesteric liquid crystal layer having a selective reflection center wavelength at 585 nm to 745 nm, a cholesteric liquid crystal layer having a selective reflection center wavelength at 485 nm to 635 nm, and a cholesteric liquid crystal layer having a selective reflection center wavelength at 405 nm to 550 nm (see paragraphs 85,182-187).  Watano teaches several configurations of the CLC layers (see table 1). Two embodiments provide layers that are order as RGB. However Watano et al fails to specifically disclose an embodiment where CLC layers are layered in the claimed order (RGB) from a side on which the projection light is incident.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include layers in this order, as a functionally equivalent CLC reflection layer composition for primary colors of light and would be a matter of a design configuration. Additionally,  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Regarding claim 10, see Examiner’s notes in claim 9.
Regarding claim 16, Watano et al teaches the head-up display system according to claim 1, wherein the projection light enters the half mirror at an angle of 45 degrees ( 10° to 40° )with respect to a direction normal to the half mirror (see paragraph 176). Watano teaches that the HUD was configured for an angular range of 45 to 70 degrees. Watano also teaches projection display can function for light of all or part of an incidence range (paragraph 65). Watano further teaches the correlation to the configuration/design of the CLC reflection layers, incident direction of light and material thicknesses are interdependent components of the HUD for outputting visible image light with little distortion. Although, Watano fails to specifically disclose an embodiment where the light enters the half mirror at an angle of 10° to 40° with respect to a direction normal to the half mirror, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a HUD with 10 to 40 degree angular range with respect to a direction normal can be designed with the teachings of Watano. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, see Examiner’s notes in claim 16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ALICIA M HARRINGTON/                                                                        Primary Examiner, Art Unit 2872                                                                                                                                





AMH